In an action to recover a fund on deposit in respondent bank in a joint account *1056in the names of appellant and the individual respondent, his son, and for other relief, the appeal is from an order denying appellant’s motion for summary judgment (Rules Civ. Prac., rule 113). Order reversed, without costs, and motion granted. The record shows that in 1952 appellant opened an account with respondent bank in his own name and that the entire fund in question was accumulated by him in the ensuing years. The record further shows that in November, 1957 he had the account changed to be payable to himself in trust for another son, and that in March, 1958 when he accompanied his son, the individual respondent, to the respondent bank and signed the documents converting the account into a joint account for himself and said son, he did not intend thereby to bestow title to any part of the fund upon said respondent (cf. Stevens v. Stevens, 4 Misc 2d 27; Matter of Daly, 2 Misc 2d 570). In the circumstances, said fund belongs to appellant (Katzman v. Ætna Life Ins. Co., 309 N. Y. 197, 203; Matter of Van Alstyne, 207 N. Y. 298; Beaver v. Beaver, 117 N. Y. 421). Accordingly, no triable issue is presented. Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.